701 N.W.2d 744 (2005)
473 Mich. 877
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Matthew Lloyd McGRAW, Defendant-Appellant.
Docket No. 127154. COA No. 255864.
Supreme Court of Michigan.
July 22, 2005.
On order of the Court, the application for leave to appeal the September 24, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The Court of Appeals shall, while retaining jurisdiction, remand this case to the Saginaw Circuit Court for the appointment of appellate counsel pursuant to Halbert v. Michigan, ___ U.S. ___, 125 S. Ct. 2582, 162 L. Ed. 2d 552 (2005). Appointed counsel may file a supplemental application for leave to appeal with the Court of Appeals within 56 days of the date of the Circuit Court's appointment order.
We do not retain jurisdiction.
MARILYN J. KELLY, J., concurs and states as follows:
While I concur with the order, in addition I would direct counsel to address the claim that OV 9 was misscored.